451 F.2d 594
UNITED STATES of America, Appellee,v.Christopher S. BUCKLEY, Appellant.
No. 71-1964.
United States Court of Appeals,Ninth Circuit.
Nov. 29, 1971.Rehearing Denied Dec. 30, 1971.

Michael E. Somers (argued), Santa Monica, Cal., for appellant.
James L. Browning, U. S. Atty., San Francisco, Cal., for appellee.
Before BROWNING and KILKENNY, Circuit Judges, and CURTIS, District Judge.*
PER CURIAM:


1
Appellant was indicted, tried and convicted in a jury trial of violating 50 U.S.C. App. Sec. 462 [refusing to submit to induction into the Armed Forces]. We affirm.


2
(1) First, appellant contends that his denial of conscientious objector status by the local board was based upon findings which were subject to different interpretations and that the board did not specify on what basis his request was denied.  We disagree.  A careful examination of the record convinces us that there was a basis in fact for the local board's finding, and although the minutes of the board are not a prototype to be admired and duplicated, they are sufficiently clear to support the ultimate decision of insincerity.  The findings here meet the test required in United States v. Kember, 437 F.2d 534 (9th Cir. 1970), cert. denied 402 U.S. 923, 91 S.Ct. 1392, 28 L.Ed.2d 662 (1971), and authorities therein cited.


3
(2) Inasmuch as we have just held that there was a basis in fact for the local board's finding of insincerity, appellant's contention that the appeal board was required to state reasons for denying appellant's claim is clearly without merit.  In affirming, without stating reasons, the appeal board by implication adopted the local board's rationale.  Notwithstanding appellant's vigorous argument to the contrary, the local board gave only one basic reason for its denial, i. e. insincerity.  Consequently, United States v. French, 429 F.2d 391 (9th Cir. 1970), has no application.  Where, as here, the reason can be determined from the agency record with reasonable certainty, the appeal board is not required to restate it.  United States v. Kember, supra.


4
Affirmed.



*
 The Honorable Jesse W. Curtis, Jr., United States District Judge for the Central District of California, sitting by designation